TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00734-CR



                                 Bruce Wayne Harkey, Appellant

                                                   v.

                                      State of Texas, Appellee


    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
          NO. 5731, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due January 5, 2015. On counsel’s motions,

the time for filing was extended to April 15, 2015. Appellant’s counsel has now filed a third motion

requesting that the Court extend the time for filing appellant’s brief to May 15, 2015. We grant the

motion for extension of time and order appellant to file a brief no later than May 15, 2015. No further

extension of time will be granted and failure to comply with this order will result in the referral of

this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                It is so ordered this 23rd day of April, 2015.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish